       Case 2:19-cv-04347-JJT Document 38 Filed 09/04/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Alliance of Christian Leaders of the East         No. CV-19-04347-PHX-JJT
     Valley, et al.,
10                                                     ORDER
                      Plaintiffs,
11
     v.
12
     Patriot Movement AZ, et al.,
13
                      Defendants.
14
15         At issue is Plaintiffs’ Motion/Request for Extension of Time to Serve Summons and
16   Complaint Upon Defendants Lisa Antone, Russell Jaffe and Patriot Movement AZ
17   (Doc. 35). Upon review and good cause appearing;
18         IT IS HEREBY ORDERED granting Plaintiffs’ Motion (Doc. 35). Plaintiffs shall
19   have through and including October 21, 2019, to serve the Summons and Complaint on
20   Defendants Lesa Antone, Russell Jaffe and Patriot Movement AZ and file proof of service
21   on the docket.
22         Dated this 3rd day of September, 2019.
23
24                                          Honorable John J. Tuchi
                                            United States District Judge
25
26
27
28
